DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 10/14/2021 has been entered. Claims 1, 38-39, 48-49, 61 and 64-65 have been amended and Claims 36 and 65 (second version) have been canceled. Thus, Claims 1 and 37-66 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The minor informalities to the specification has been obviated and a corrected drawing has been filed (10/14/2021). Thus the objection to the specification has been withdrawn and the drawing has been accepted herein.
	Claim 65 has been amended and thus the specification reasonably provides enablement for amended Claim 65. Accordingly, the 112(a) rejection of the claim has been withdrawn.
	In view of Applicant’s amendments and Examiner’s amendment as set forth below, the indefinite languages of Claims 38-40, 48-50, 61 and 65 have been obviated. Thus the 112(b) rejection of the claims has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 40, line 1 – the phrase “at least” has been canceled.
Claim 65, line 25 (line 1 of step (g)) – the phrase “at least” has been canceled.
Authorization for this examiner’s amendment was given in an interview with Eric J. Hanson on 10/19/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Patent application publication number US2003/0199716A1 (US’716; cited in Office Action 07/16/2021). US’716 teaches in [0021] a method for producing 1,1,1,3,3-pentachloropropane by the reaction of vinyl chloride and carbon tetrachloride in the presence of iron metal and a tributylphosphate.
US’716 further teaches in [0021] the following process in purifying and isolating 1,1,1,3,3-pentachloropropane from the reaction product:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, 716 fails to teach or suggest the claimed method for treating at least a portion of the product mixture and/or the distilled product mixture with an alkaline substance in the absence of a phase transfer catalyst, to form a treated product mixture and/or treated distilled product mixture; wherein the alkaline substance is insoluble in the treated product mixture or the treated distilled product mixture; wherein the alkaline substance reacts with at least some of the metal ions that are present and forms a metal hydroxide; and wherein the treated product mixture and/or the treated distilled product mixture contains fewer metal ions than the product mixture from the reaction product mixture; and separating the metal hydroxide from the treated product mixture and/or the treated distilled product mixture to form a treated product effluent stream and/or a treated distilled effluent stream.
Accordingly, US’716 neither anticipates nor reasonably makes obvious the claimed process for producing a chlorinated alkane.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 37-66 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622